DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed December 15, 2020. The following rejections are overcome:
Claims 1-14 & 16-19 under 35 U.S.C. 103 as being unpatentable over Klesyk U.S. Pub. 2016/0087317 in view of Balachandran U.S. Pub. 2015/034104.
Claims 15 and 20 under 35 U.S.C. 103 as being unpatentable over Klesyk U.S. Pub. 2016/0087317 in view of Balachandran U.S. Pub. 2015/034104, and further in view of Sudan U.S. Pub. 2014/0354234
Claims 1-20 are treated as followed:

Allowable Subject Matter
Claims 1-9 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a battery system comprising: a traction battery powering a high-voltage domain; a traction battery controller powered by a low-voltage domain, separated from the high-voltage domain, and configured to disable cell balancing of the traction battery after expiration of a main timer; and a backup controller, 
The prior art, such as Klesyk et. al. U.S. Pub. 2016/0087317, teaches a battery system (100; Fig. 1) comprising: a traction battery ([0001]) and a controller with control logic circuitry ([0004]).  However, the reference is silent to a backup controller, powered by and within the high-voltage domain, implementing a backup timer,  that includes a non-processor logic circuit, and configured to disable cell balancing after expiration of the backup timer.
Claims 10 & 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Similar to claim 1, a traction battery including a backup timer, powered by and within the high-voltage domain, including a circuit, and configured to inhibit cell balancing of the traction battery after a backup duration that is greater than the timeout duration.
	Claims 11-16 & 18-20 would be allowable based on dependency to claims 10 & 17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "high-voltage domain" in claims 10 & 17 is a relative term which renders the claim indefinite.  The term "high-voltage domain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant specification, 12V has been provided for “low voltage domain”. See paragraph [0024]. Examiner’s Note: “high-voltage domain” is not indefinite in claim 1, because said claim also includes “low-voltage domain” so there are boundaries relative to each other.  An appropriate correction is required.
 
Response to Amendment
Applicant asserts that Klesyk U.S. Pub. 2016/0087317 in view of Balachandran U.S. Pub. 2015/034104 is silent to traction battery cell balancing and a main timer to disable traction battery cell balance or a backup timer with a non-processor logic to disable traction battery cell balancing. This assertion is current and all previously pending rejections are overcome. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722